DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US 2020/0327738) in view of Hauenstein et al. (US 2019/0065027), and further in view of Martini (US 2015/0172626).
As per claim 1, Jurgenson et al., hereinafter Jurgenson, discloses a method for positioning an augmented reality (AR) model of a building 2or area of construction relative to an image of the building or area of construction as displayed 3on a handheld device so that vertical surfaces of the AR model are aligned with vertical surfaces 4of the building or area of construction and a horizontal surface of the AR model is aligned with 5an associated horizontal surface of the building or area of construction, the method comprising:  
6identifying, using a plane detection function of the handheld device, a size and location of: 
a first vertical surface of the building or area of construction in the image of the building or area of construction displayed on the handheld device;

a horizontal surface of the building 8or area of construction image of the building or area of construction displayed on the handheld device (Figure 7; [0055] where structure facades which may be multiple buildings are identified, based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element in any coordinate and perspective description system; it is noted Jurgenson does not explicitly teach identifying a first vertical surface, a second vertical surface and horizontal surface, however, since Jurgenson discloses a building can be identified based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element, it would have been obvious to one of ordinary skill in the art to incorporate the information to identify a first vertical surface, a second surface and horizontal surface for the purpose of identify a desired surface);  
receiving, at a user interface of the handheld device, a selection of 9the AR model of the building or area of construction on the handheld 10device ([0032] wherein the application logic layer, in conjunction with the interface modules, generates various user interfaces with data retrieved from various data sources; [0037] wherein the presentation module 220 provides various presentation and user interface functionality operable to interactively present and receive information to and from the user; [0052] wherein a user interface within a messaging or augmented reality system may display a set of pictograms or emoji images on an interface similar to the interface of FIG. 10B, and then enable a user to associate a location with the selection to generate an 
receiving at the user interface of the handheld device, selections of:
12a first vertical surface in the AR model that corresponds to the first 13vertical surface of the building or area of construction; 14a second vertical surface in the AR model that corresponds to the second 15vertical surface of the building or area of construction; and 16a horizontal surface in the AR model that corresponds to the horizontal 17surface of the building or area of construction (Figure 7; [0055][0056] where structure facades which may be multiple buildings are identified, based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element in any coordinate and perspective description system; it is noted Jurgenson does not explicitly teach identifying a first vertical surface, a second vertical surface and horizontal surface, however, since Jurgenson discloses a building can be identified based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element, it is obvious to one of ordinary skill in the art to incorporate the information to identify a second and a third vertical and horizontal surfaces for the purpose of identify a desired surface);  
18shifting the AR model as displayed on the handheld device so that:
the display of the first vertical 19surface in the AR model accurately aligns with the first vertical surface of the building or area of 20construction in the image, 
the display of the second vertical surface in the AR model accurately aligns with the 21second vertical surface of the building or area of construction in the image, and 
the display of the horizontal 22surface 
It is noted Jurgenson does not explicitly teaches 
displaying the AR model of the building or area of construction on the handheld device. 
However, this is known in the art as taught by Hauenstein et al., hereinafter Hauenstein. Hauenstein discloses a graphical user interface (Figure 5A1, item 100) wherein a virtual representation of a physical object is displayed in an augmented reality environment ([0212]- [214] where Figure 5A2, item 5006 is a physical building model and Figure 5A4, item 5012 is a virtual building model anchored to the physical building, and the view of the virtual building model changes as the location, shape, and/or orientation of the physical building model changes in the field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hauenstein into Jurgenson because Jurgenson discloses displaying an augmented reality of an environment and Hauenstein further discloses a physical model of a building could be overlaid with a virtual model for the purpose of increasing user satisfaction of the systems.
It is further noted Jurgenson and Hauenstein do not explicitly teach the first vertical, the second vertical and the horizontal surface are displayed in a handheld device; however, this is known in the art as taught by Martini. Martini discloses a method of generating a three-dimensional map of a region in which vertical and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martini into Jurgenson and Hauenstein because Jurgenson and Hauenstein disclose displaying an augmented reality of an environment and Martini further discloses a physical model of a building could be detected and displayed on a displayed on a handheld device for the purpose of refining spatial positions of the buildings.

As per claim 12, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 1, and Jurgenson further discloses wherein the image of the building or area of 2construction as displayed on the handheld device comprises a plurality of images obtained using 3a camera (Figure 3, item 309).  
As per claim 31, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 1, and Jurgenson further discloses
28performing, using a distance measurement unit having a known spatial relationship with a camera of the handheld device, a first distance measurement from the 4handheld device to an object within the building or area of construction displayed in the image of the building or area of construction while the handheld 5device is at a first position and orientation (Figure 2, item 240; Figure 3 and 6; [0039] where the alignment module 240 can determine an alignment including position and orientation based on the spatial attributes and generate a transformed image according to the alignment);  

 8identifying the object in the AR model using the first coordinates (Figure 6; [0042] where the map positioning system 270 provides map data including associations between map locations and facade data associated with buildings in a location, or any other such information in a system); and  
9shifting the coordinate frame associated with the AR model so that the object in 10the AR model accurately aligns with the object in the image (Figure 2; [0047] where the rotation, size and placement of the structure façade with the image and compared with façade data for the matching building may generate a high accuracy position estimate).  
1 As per claim 41, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 3, and Jurgenson further discloses
 wherein the object is identified in the AR model as 2being within a threshold distance of the first coordinates ([0039] where the alignment module may perform threshold or rule checks the images captured by an image sensor are sufficiently stable over time to enable augmented reality functions).  
1 As per claim 51, Jurgenson demonstrated all the elements as disclosed in claim 3, and Jurgenson further discloses
 wherein identifying the object in the AR model 2comprises:  
3determining a horizontal distance between the first position of the handheld 4device and the first coordinates using the first distance measurement and the first 
6identifying objects in the AR model that are at the horizontal distance plus or 7minus a predetermined threshold distance from the first position of the handheld device ([0039] where the alignment module may perform threshold or rule checks the images captured by an image sensor are sufficiently stable over time to enable augmented reality functions, where the sufficient stability determines a threshold).  
1 As per claim 61, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 3, and Jurgenson further discloses
 wherein identifying the object in the AR model 2comprises:  
3determining a heading of the camera in the coordinate frame associated with the 4building or area of construction while the handheld device is at the first position and orientation (Figure 4A and 4B where 320 and 380 show a position of the camera and direction to an object); 5and 
6identifying the object in the AR model based on the heading of the camera, the 7first distance measurement, and the first position and orientation of the handheld device (Figure 4A and 4B where 320 and 380 show a position of the camera and direction to an object).
As per claim 17, Jurgenson discloses a method for positioning an augmented reality (AR) model of a building 2or area of construction relative to an image of the building or area of construction as displayed on a handheld device so that vertical surfaces of the AR model are aligned with vertical surfaces29 of the building or area of 
6performing, using a distance measurement unit having a known spatial 7relationship with a camera of the handheld device:  
8a first distance measurement from the handheld device to a first point on a 9first vertical surface of the building or area of construction (Figure 2, item 240; Figure 3 and 6; [0039] where the alignment module 240 can determine an alignment including position and orientation based on the spatial attributes and generate a transformed image according to the alignment);  
10a second distance measurement from the handheld device to a second 11point on a second vertical surface of the building or area of construction, wherein the first 12vertical surface of the building or area of construction and the second vertical surface of 13the building or area of construction intersect at a right angle; and 14a third distance measurement from the handheld device to a third point on 15the associated horizontal surface of the building or area of construction (Figure 7; [0055][0056] where structure facades which may be multiple buildings are identified, based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element in any coordinate and perspective description system; it is noted Jurgenson does not explicitly teach measuring a second measurement and a third measurement, however, since Jurgenson discloses a building can be measured based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element, it is obvious to one of ordinary skill in the art to incorporate the information to measure a second and a third vertical and horizontal surfaces for the purpose of identify a desired surface);  
receiving, at a user interface of the handheld device, a selection of 9the AR model of the building or area of construction on the handheld 10device ([0032] wherein the application logic layer, in conjunction with the interface modules, generates various user interfaces with data retrieved from various data sources; [0037] wherein the presentation module 220 provides various presentation and user interface functionality operable to interactively present and receive information to and from the user; [0052] wherein a user interface within a messaging or augmented reality system may display a set of pictograms or emoji images on an interface similar to the interface of FIG. 10B, and then enable a user to associate a location with the selection to generate an augmented reality object within an environment; [0053] wherein an image of a building is captured; Figure 7; [0055] [0056] wherein matching façade data is selected); 
18identifying in the AR model:  
19a first vertical surface in the AR model that corresponds to the first 20vertical surface of the building or area of construction; 21a second vertical surface in the AR model that corresponds to the second 22vertical surface of the building or area of construction; and  23the horizontal surface in the AR model that corresponds to the associated 24horizontal surface of the building or area of construction (Figure 7; [0055][0056] where structure facades which may be multiple buildings are identified, based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element in any coordinate and perspective description system; it is noted Jurgenson does not explicitly teach identifying a first vertical surface, a second vertical surface and horizontal surface, however, since Jurgenson discloses a building can be identified based on height, longitude, latitude, elevation, azimuth, rotation, or any other such 
25shifting, using the first distance measurement, the second distance measurement, and the third distance measurement, a coordinate frame associated with the AR model so that the first vertical 26surface in the AR model accurately aligns with the first vertical surface of the building or area of 27construction in the image, the second vertical surface in the AR model accurately aligns with the 28second vertical surface of the building or area of construction in the image, and the horizontal 29surface of the AR model accurately aligns with the associated horizontal surface of the building 30or area of construction in the image (Figure 2, item 240; [0047] where the rotation, size and placement of the structure façade with the image and compared with façade data for the matching building may generate a high accuracy position estimate; it is noted Jurgenson does not explicitly teach shifting, using the first distance measurement, the second distance measurement, and the third distance measurement, however, since Jurgenson discloses a building can be identified based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element, it is obvious to one of ordinary skill in the art to incorporate the information to adjust a coordinate frame based on a first distance measurement, a second distance measurement and a third distance measurement for the purpose of generating a desired surface).  
It is noted Jurgenson does not explicitly teaches 
displaying the AR model of the building or area of construction on the handheld device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hauenstein into Jurgenson because Jurgenson discloses displaying an augmented reality of an environment and Hauenstein further discloses a physical model of a building could be overlaid with a virtual model for the purpose of increasing user satisfaction of the systems.
It is noted Jurgenson and Hauenstein do not explicitly teach the first vertical, the second vertical and the horizontal surface are displayed in a handheld device; however, this is known in the art as taught by Martini. Martini discloses a method of generating a three-dimensional map of a region in which vertical and horizontal features of a building are detected and display in a handheld device (Figure 1A, 1B; Figure 25-28; [0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martini into Jurgenson and Hauenstein because Jurgenson and Hauenstein disclose displaying an augmented reality of an environment and Martini further discloses a physical model of a building 

1 As per claim 81, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 7, and Jurgenson further discloses  
2determining a first horizontal distance between the handheld device and the first  point using the first distance measurement; 30determining a second horizontal distance between the handheld device and the second point using the second distance measurement; and 6determining a third vertical distance between the handheld device and the third 7point using the third distance measurement, the AR 8model is shifted using the first horizontal distance, the second horizontal distance, and the third 9vertical distance ([0039] where “the alignment module 240 extracts spatial attributes from the image data. In various embodiments, the spatial attributes include at least one of position, orientation, scale, or other spatial aspects of objects in images. The alignment module 240 determines an alignment of the image objects based on the spatial attributes (e.g., a particular orientation). In an example, the alignment module 240 can determine an alignment including position and orientation based on the spatial attributes and generate a transformed image according to the alignment”; it is noted Jurgenson does not explicitly teach identifying a first vertical horizontal distance, a second horizontal distance and a third horizontal distance, however, since Jurgenson discloses a building can be identified based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element, it is obvious to one of ordinary skill in the art to 
1 As per claim 91, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 7, and Jurgenson further discloses wherein the first distance measurement is obtained 2while the handheld device is at a first position and orientation, the second distance measurement 3is obtained while the handheld device is at a second position and orientation, and the third 4distance measurement is obtained while the handheld device is at a third position and orientation (The alignment module 240 determines an alignment of the image objects based on the spatial attributes (e.g., a particular orientation). In an example, the alignment module 240 can determine an alignment including position and orientation based on the spatial attributes and generate a transformed image according to the alignment”; it is noted Jurgenson does not explicitly teach obtaining a first distance measurement, a second distance measurement and a third distance measurement, however, since Jurgenson discloses a building can be identified based on height, longitude, latitude, elevation, azimuth, rotation, or any other such element, it is obvious to one of ordinary skill in the art to incorporate the information to identify a second and a third distances to surfaces for the purpose of identify desired objects), 5and 
wherein the AR model so that the display of the horizontal 6surface in the AR model accurately aligns with the horizontal surface of the building 7or area of construction in the image includes determining a vertical distance between the 8handheld device and the third point based on the third position and orientation of the handheld 9device (Figure 2; [0047] where the rotation, size and placement of the structure façade 
1 As per claim 101, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 7, and Jurgenson further discloses wherein the first vertical surface in the AR model, 2the second vertical surface in the AR model, and the horizontal surface in the AR model are 3identified in the image based on user input ([0065] where a various user input could be initiated from the user device).  
1 As per claim 111, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 7, and Jurgenson further discloses  
2performing, using the distance measurement unit, a fourth distance measurement 3from the handheld device to an object within the building or area of construction while the 4handheld device is at a fourth position and orientation; 5determining, in a coordinate frame associated with the building or area of 6construction, fourth coordinates of the object; 7identifying the object in the AR model using the fourth coordinates; and 8shifting a coordinate frame associated with the AR model so that the display of the object in 9the AR model accurately aligns with the object in the image ([0039] where “the alignment module 240 extracts spatial attributes from the image 
1 As per claim 121, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 11, and Jurgenson further discloses wherein the object is identified in the AR model as being within a threshold distance of the fourth coordinates ([0039] where the alignment module may perform threshold or rule checks the images captured by an image sensor are sufficiently stable over time to enable augmented reality functions).  
31 As per claim 131, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 11, and Jurgenson further discloses wherein identifying the object in the AR model comprises:  
3determining a horizontal distance between the fourth position of the handheld 4device and the fourth coordinates using the fourth distance measurement and the fourth 
6identifying objects in the AR model that are at the horizontal distance plus or 7minus a predetermined threshold distance from the fourth position of the handheld device ([0039] where the alignment module may perform threshold or rule checks the images captured by an image sensor are sufficiently stable over time to enable augmented reality functions, where the sufficient stability determines a threshold).  
1 As per claim 141, Jurgenson, Hauenstein and Martini demonstrated all the elements as disclosed in claim 11, and Jurgenson further discloses wherein identifying the object in the AR model 2comprises:  
3determining a heading of the camera in the coordinate frame associated with the 4building or area of construction while the handheld device is at the fourth position and 5orientation (Figure 4A and 4B where 320 and 380 show a position of the camera and direction to an object); and 
 6identifying the object in the AR model based on the heading of the camera, the 7fourth distance measurement, and the fourth position and orientation of the handheld device (Figure 4A and 4B where 320 and 380 show a position of the camera and direction to an object).  

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. in view of Chien et al. (US 2006/0268261), Hauenstein et al. (US 2019/0065027), and further in view of Martini (US 2015/0172626).

6 receiving, at a user interface of the handheld device, a selection of 9the AR model of the building or area of construction on the handheld 10device ([0032] wherein the application logic layer, in conjunction with the interface modules, generates various user interfaces with data retrieved from various data sources; [0037] wherein the presentation module 220 provides various presentation and user interface functionality operable to interactively present and receive information to and from the user; [0052] wherein a user interface within a messaging or augmented reality system may display a set of pictograms or emoji images on an interface similar to the interface of FIG. 10B, and then enable a user to associate a location with the selection to generate an augmented reality object within an environment; [0053] wherein an image of a building is captured; Figure 7; [0055] [0056] wherein matching façade data is selected);   
8positioning the AR model of the building or area of construction relative to the 9building or area of construction displayed on the handheld device by performing at least one of:  
10moving the AR model of the building or area of construction relative to 11the image of the building or area of construction so that the display of the vertical surfaces of the AR 12model are located between a position of the handheld device and the vertical the display of the horizontal surface of the AR 14model is located between the position of the handheld device and the associated 15horizontal surface of the building or area of construction in the image;  32moving the AR model of the building or area of construction relative to the image of the building or area of construction so that the display of the vertical surfaces of the AR 18model are located behind the vertical surfaces of the building or area of construction in 19the image, and the display of  the horizontal surface of the AR model is located under the associated 20horizontal surface of the building or area of construction in the image; or  
21moving the AR model of the building or area of construction relative to 22the image of the building or area of construction so that the display of at least a portion of the vertical 23surfaces of the AR model are located between a position of the handheld device and the 24vertical surfaces of the building or area of construction in the image, and/or the display of at least a 25portion of the horizontal surface of the AR model is located between the position of the 26handheld device and the associated horizontal surface of the building or area of 27construction in the image (Figure 7 where the AR model 710 is positioned between a real surface and a the imaging device);  
42determining, in a coordinate frame associated with the building or area of 43construction:  
44first coordinates of the first point on the first vertical surface using the first  position and orientation and the first distance measurement; second coordinates of the second point on the first vertical surface using the second position and orientation and the second distance measurement;  48third coordinates of the third point on the second 
52determining, in a coordinate frame associated with the AR model:  
53first coordinates of a first point in the AR model, the first point in the AR 54model located where a beam of the distance measurement unit intersects the AR model 55while performing the first distance measurement;  56second coordinates of a second point in the AR model, the second point in 57the AR model located where the beam of the distance measurement unit intersects the AR 58model while performing the second distance measurement;  59third coordinates of a third point in the AR model, the third point in the 60AR model located where the beam of the distance measurement unit intersects the AR 61model while performing the third distance measurement; and  62fourth coordinates of a fourth point in the AR model, the fourth point in 63the AR model located where the beam of the distance measurement unit intersects the AR 64model while performing the fourth distance measurement (Figure 6 where geolocation data for a plurality of buildings);  

73shifting the coordinate frame associated with the AR model so that the first plane 74associated with the first vertical surface in the AR model is accurately aligned with the first plane associated with the first vertical surface in the image; 34using the third coordinates of the third point on the second vertical surface and the third coordinates of the third point in the AR model to shift the coordinate frame associated with 78the AR model so that a second vertical surface in the AR model is accurately aligned with the 79second vertical surface in the image; and 80using the fourth coordinates of the fourth point on the associated horizontal 81surface and the fourth coordinates of the fourth point in the AR model to shift the coordinate 82frame associated with the AR model so that a horizontal surface in the AR model is accurately 83aligned with the associated horizontal surface in the image ([0039] where the alignment module 240 extracts spatial attributes 
It is noted Jorgenson does not explicitly teaches
28performing, using a distance measurement unit having a known spatial 29relationship with a camera of the handheld device:  
30a first distance measurement from the handheld device to a first point on a 31first vertical surface of the building or area of construction while the handheld device is 32at a first position and orientation;  
33a second distance measurement from the handheld device to a second 34point on the first vertical surface of the building or area of construction while with the 35handheld device is at a second position and orientation;  
36a third distance measurement from the handheld device to a third point on 37a second vertical surface of the building or area of construction while with the handheld 38device is at a third position and orientation; and 39a fourth distance measurement from the handheld device to fourth point on 40the associated horizontal surface of the building or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chien into Jurgenson because Jurgenson discloses a method of aligning an augmented reality image and Chien further discloses the measured distance and angle information could be obtained for the alignment process for the purpose of improving matching of the virtual data to the real image. 
It is noted Jurgenson and Chien do not explicitly teaches 
displaying the AR model of the building or area of construction on the handheld device. 
However, this is known in the art as taught by Hauenstein et al., hereinafter Hauenstein. Hauenstein discloses a graphical user interface (Figure 5A1, item 100) wherein a virtual representation of a physical object is displayed in an augmented reality environment ([0212]- [214] where Figure 5A2, item 5006 is a physical building model and Figure 5A4, item 5012 is a virtual building model anchored to the physical building, and the view of the virtual building model changes as the location, shape, and/or orientation of the physical building model changes in the field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hauenstein into Jurgenson and Chien because Jurgenson and Chien disclose displaying an augmented 
It is further noted Jurgenson, Chien and Hauenstein do not explicitly teach the AR model of the building or area of construction are displayed in a handheld device; however, this is known in the art as taught by Martini. Martini discloses a method of generating a three-dimensional map of a region in which vertical and horizontal features of a building are detected and display in a handheld device (Figure 1A, 1B; Figure 25-28; [0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martini into Jurgenson, Chien and Hauenstein because Jurgenson, Chien and Hauenstein disclose displaying an augmented reality of an environment and Martini further discloses a physical model of a building could be d displayed on a displayed on a handheld device for the purpose of refining spatial positions of the buildings.
1 As per claim 161, Jurgenson, Chien, Hauenstein and Martini demonstrated all the elements as disclosed in claim 15, and Jurgenson further discloses wherein the image of the building or area of 2construction as displayed on the handheld device comprises a plurality of images obtained using 3the camera (Figure 3, item 309).  
As per 117, Jorgenson, Chien, Hauenstein and Martini demonstrated all the elements as disclosed in claim 15.
As for 2performing, using the distance measurement unit, a fifth distance measurement 3from the handheld device to an object within the building or area of a display of the object in 9the AR model accurately aligns with the object in the image, since Jorgenson, Chien, Hauenstein and Martini disclosed performing the similar operation to a position and orientation, it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to expand the method for the purpose of locating more objects on a surface. 
1 As per claim 181, Jurgenson, Chien, Hauenstein and Martini demonstrated all the elements as disclosed in claim 17, and Jurgenson further discloses wherein identifying the object in the AR model 2comprises:  3determining a horizontal distance between the fifth position of the handheld 4device and the fifth coordinates using the fifth distance measurement and the fifth position and 5orientation of the handheld device; and 6identifying objects in the AR model that are at the horizontal distance plus or 7minus a predetermined threshold distance from the fifth position of the handheld device ([0039] where the alignment module may perform threshold or rule checks the images captured by an image sensor are sufficiently stable over time to enable augmented reality functions, where the sufficient stability determines a threshold. Since Jorgenson, Chien, Hauenstein and Martini disclosed performing the similar operation to a position and orientation, it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to expand the method for the purpose of locating more objects on a surface.)

35determining a heading of the camera in the coordinate frame associated with the building or area of construction while the handheld device is at the fifth position and orientation; 5and 6identifying the object in the AR model based on the heading of the camera, the 7fifth distance measurement, and the fifth position and orientation of the handheld device (Figure 4A and 4B where 320 and 380 show a position of the camera and direction to an object; since Jorgenson, Chien, Hauenstein and Martini disclosed performing the similar operation to a position and orientation, it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to expand the method for the purpose of locating more objects on a surface).
As per claim 120, Jurgenson discloses a method for positioning an augmented reality (AR) model relative to an 2image of the model as displayed on a handheld device so that objects in the AR model are 3aligned with objects in the real world and a ground or other surface of the AR model is aligned 4with the ground or other surface in the real world, the method comprising:  
9 receiving, at a user interface of the handheld device, a selection of a9 first object in the AR model 10that corresponds to the first object in the real world ([0032] wherein the application logic layer, in conjunction with the interface modules, generates various user interfaces with data retrieved from various data sources; [0037] wherein the presentation module 220 provides various presentation and user interface functionality operable to interactively present and receive information to and from the user; [0052] wherein a user interface within a messaging or augmented reality system may display a 
10moving the AR model within an AR reference frame to align a display of the first object in the 11AR model with the first object measured in the real world (Figure 4B; [0047] where rotation, size and placement improves tracking for AR image);  
12measuring a second distance between the handheld device and a second object in 13the real world using the distance measurement function of the handheld device;  
14determining a second horizontal distance to the second object in the real world 15based on an angle of the handheld device while measuring the second distance;  
16 receiving, at a user interface of the handheld device, a selection of 9a second object in the AR model that corresponds to the second object in the real world ([0032] wherein the application logic layer, in conjunction with the interface modules, generates various user interfaces with data retrieved from various data sources; [0037] wherein the presentation module 220 provides various presentation and user interface functionality operable to interactively present and receive information to and from the user; [0052] wherein a user interface within a messaging or augmented reality system may display a set of pictograms or emoji images on an interface similar to the interface of FIG. 10B, and then enable a user to associate a location with the selection to generate an augmented reality object within an environment; [0053] wherein an image 
17rotating the AR model to align the display of the second object in the AR model with the second 18object measured in the real world (Figure 4B; [0047] where rotation, size and placement improves tracking for AR image; [0055] where multiple buildings (object) may be matched); and  
19making a measurement to a surface in the real world and raising or lowering the 20AR model so that the display of a surface in the AR model aligns with the surface in the real world (Figure 4B; [0047] where rotation, size and placement improves tracking for AR image includes raising or lowering the 20AR model so that the surface in the AR model aligns with the surface in the real world).  
It is noted Jurgenson does not explicitly teach
5measuring a first distance between the handheld device and a first object in the 6real world using a distance measurement function of the handheld device;  
7determining a first horizontal distance to the first object in the real world based on 8an angle of the handheld device while measuring the first distance;  
12measuring a second distance between the handheld device and a second object in 13the real world using the distance measurement function of the handheld device; and
14determining a second horizontal distance to the second object in the real world 15based on an angle of the handheld device while measuring the second distance. However, this is known in the art as taught by Chien. Chien discloses a handheld device in which a horizontal distance and angle to a desired point could be measured ([0031]).

It is noted Jurgenson and Chien do not explicitly teaches 
displaying the AR model of the building or area of construction on the handheld device. 
However, this is known in the art as taught by Hauenstein et al., hereinafter Hauenstein. Hauenstein discloses a graphical user interface (Figure 5A1, item 100) wherein a virtual representation of a physical object is displayed in an augmented reality environment ([0212]- [214] where Figure 5A2, item 5006 is a physical building model and Figure 5A4, item 5012 is a virtual building model anchored to the physical building, and the view of the virtual building model changes as the location, shape, and/or orientation of the physical building model changes in the field of view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hauenstein into Jurgenson and Chien because Jurgenson and Chien disclose displaying an augmented reality of an environment and Hauenstein further discloses a physical model of a building could be overlaid with a virtual model for the purpose of increasing user satisfaction of the systems.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martini into Jurgenson, Chien and Hauenstein because Jurgenson, Chien and Hauenstein disclose displaying an augmented reality of an environment and Martini further discloses a physical model of a building could be d displayed on a displayed on a handheld device for the purpose of refining spatial positions of the buildings.

Response to Arguments
Applicant’s arguments, see Amendment, filed January 25, 2022, with respect to the rejection(s) of claim(s) 1 and 7 under Jurgenson et al. (US 2020/0327738) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jurgenson et al. (US 2020/0327738) in view of Hauenstein et al. (US 2019/0065027), and further in view of Martini (US 2015/0172626).
With respect to the rejection(s) of claim(s) 15 and 20 under Jurgenson et al. (US 2020/0327738) and Chien et al. (US 2006/0268261) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 19, 2022